[Cite as C.L. v. S.M., 2018-Ohio-5281.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


C.L.                                             Court of Appeals No. L-17-1271

        Appellant                                Trial Court No. 12224982

v.

S.M.                                             DECISION AND JUDGMENT

        Appellee                                 Decided: December 28, 2018

                                          *****

        Joanna M. Orth, for appellant.

        Neil S. McElroy, for appellee.

                                          *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, C.L., appeals the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, which denied his motion to modify the allocation of

parental rights and responsibilities. For the reasons that follow, we affirm.
                         I. Facts and Procedural Background

       {¶ 2} Appellant is the father of two minor children: A.L., who was born in 2006,

and D.L., who was born in 2008. Appellee, S.M., is the children’s mother. Relevant

here, on March 18, 2013, the parties consented to a judgment designating appellee the

residential and custodial parent of the minor children, and awarding appellant visitation

in accordance with the schedule provided in the Lucas County Local Parenting Plan.

       {¶ 3} The present matter was initiated on February 26, 2016, when appellant filed

his motion to modify the allocation of parental rights and responsibilities. The matter

proceeded to a hearing before a magistrate on March 7 and April 21, 2017, on appellant’s

motion, as well as on a motion from appellee to modify child support.

       {¶ 4} At the hearing, appellant first called Dawn Smith, the unit manager at Lucas

County Centralized Drug Testing. Smith testified that appellee was tested for drugs on

July 12, August 24, and August 30, 2016. The test results showed that appellee tested

positive for Ecstasy on July 12, 2016, tested positive for opiates on August 24, 2016, and

tested negative for all substances on August 30, 2016. Smith testified that none of the

medications taken by appellee would lead to a false positive result for Ecstasy.

       {¶ 5} In addition, Smith testified that appellee’s boyfriend, S.H., was tested on

August 1 and September 22, 2016, and both test results were negative for all substances.

However, it was suggested that S.H. was ordered to take a drug test on July 12, 2016, but

did not do so until August 1, 2016.




2.
       {¶ 6} Finally, Smith testified that appellant was tested on May 23, July 12, and

August 25, 2016. Appellant tested positive for amphetamines on May 23 and July 12,

2016, which Smith testified would be explained by the fact that appellant was taking

Adderall. Appellant tested negative for all substances on August 25, 2016.

       {¶ 7} Appellant next called Natalie Markis, a registered nurse at Diabetes Youth

Services. Markis testified generally to the issues involving treatment and management of

pediatric Type-1 diabetes, which D.L. has been diagnosed as having. Markis also

testified regarding records that were shown to her of D.L.’s glucose meter from

October 9, 2016. She testified that it appeared the amount of carbohydrates entered was

incorrect, resulting in the insulin pump potentially administering 20 units of insulin,

which could have caused D.L. to become unresponsive.

       {¶ 8} The next witness to testify for appellant was K.H., appellant’s sister. K.H.

testified that during 2013 to 2014, she was the director of the daycare that the children

attended, so she spoke with appellee regularly, and considered her to be a friend. K.H.

testified that during that time period, appellee disclosed that her boyfriend, S.H., would

yell at the children. K.H. relayed that appellee told her that she was afraid of S.H. and

that he was using cocaine. K.H. then described an incident in March 2015 when she was

at Kalahari with appellee, appellant, appellant’s mother, and the children. D.L. was not

acting normally, so appellant’s mother suggested checking his blood sugar, and that was

when it was discovered that D.L. was diabetic. D.L. was taken to the hospital, where he

stayed for several days. While D.L. was in the hospital, appellee left to go home and take




3.
a shower. K.H. testified that when appellee returned about one hour later, appellee was

exhibiting unusual behavior in that she was laughing and giggly. Finally, K.H. testified

that on August 2, 2015, she was having lunch with D.L. when he stated that he did not

want to go to his babysitter. As a result of her conversation with D.L., K.H. had some

concerns about the babysitter. When she reported those concerns to appellee, appellee

responded that D.L. had been playing with a lighter in the garage and was smoking

cigarette butts. D.L. was approximately seven years old at the time.

       {¶ 9} Following K.H.’s testimony, appellant took the stand as his last witness.

Appellant testified that he rents a three-bedroom house from his mother, where he lives

with his oldest son, C.L., whom he had through a prior relationship. When A.L. and D.L.

are with appellant, they share the third room and sleep in bunk beds. Appellant works at

Walgreen’s Distribution Center from 7:00 a.m. to 3:00 p.m. Monday through Friday, and

his gross income in 2016 was $22,256.

       {¶ 10} Appellant then testified that he filed the motion to modify the allocation of

parental rights and responsibilities because of the return of appellee’s boyfriend, S.H., as

well as D.L.’s diabetes diagnosis and the behavioral issues exhibited by the children.

       {¶ 11} Regarding S.H., appellee was commonly in a relationship with him, but

there were periods of time where the two of them would not be together. Appellant

testified that appellee reported to him that S.H. was violent and had anger problems, and

that he abused drugs such as cocaine, and sold other drugs such as marijuana and

prescription pills. Appellant also noted that one summer, S.H. broke A.L.’s iPhone with




4.
a hammer. Appellant testified that when S.H. is not around, appellant has a pretty good

relationship with appellee, and he gets to see the children every other day. Whenever

S.H. comes back into the picture, however, appellant has little communication with

appellee, and only gets to see the children according to the court schedule.

          {¶ 12} As to D.L.’s diabetes diagnosis, appellant testified that he was concerned

that D.L.’s blood sugar levels were not being properly monitored. As an example,

appellant recounted the October 9, 2016 incident regarding the insulin pump being

programmed improperly. Appellant also testified that D.L.’s blood sugar levels would be

very high at school before lunch, but no one would check them afterwards to make sure

that they returned to normal. In addition, appellant noted that a number of people that

appellee has had watch the children have not been trained on how to monitor D.L.’s sugar

levels.

          {¶ 13} Regarding the children’s behavioral issues, appellant testified that on

several occasions A.L. would stay up all night, or would wake up in the middle of the

night to play video games at appellee’s house, and that this behavior was affecting his

performance in school. Appellant testified that sometimes appellee would take the video

games away, but then A.L. would get them back soon thereafter. In April 2015, A.L.

began therapy at Harbor Behavioral Health after appellee called the police because A.L.

broke his window and television set. Appellant attributed A.L.’s behavior in some part to

the violent video games that A.L. was playing. Appellant testified that A.L. does not

exhibit similar behavioral problems when A.L. is with him. In June 2015, appellee




5.
discontinued A.L.’s treatment at Harbor despite a recommendation of one year of

counseling because, as she told appellant, “it just was a waste of time and wasn’t

working.” Notably, D.L. also began therapy at Harbor at the same time for his

hyperactive behavior, and similarly discontinued treatment in June 2015.

       {¶ 14} Appellant also testified about obtaining tutoring for D.L. Appellant

testified that his mother had been providing tutoring and that appellee acknowledged that

it was beneficial for D.L. Appellant’s mother then hired a high school student to tutor

D.L. However, appellant testified that appellee became angry at his mother over an

unrelated event, and discontinued tutoring.

       {¶ 15} Appellant concluded that he believes it is in the children’s best interest that

he be named the residential parent, or failing that, that he and appellee share parenting

time evenly.

       {¶ 16} Following appellant’s presentation of his case, appellee took the stand.

Appellee testified that she lives in her own home with S.H. and the two children she has

with him, C.H, who is seven years old, and X.H., who is nine months old, as well as A.L.

and D.L. Appellee testified that she is a licensed social worker, and works as a case

manager related to workers’ compensation. She typically works from 9:00 a.m. to 3:30

p.m., Monday through Friday, and her gross earnings were $45,557 in 2015 and $32,721

in 2016.

       {¶ 17} Appellee testified that she has a number of medical issues, including

migraine headaches, back pain, high blood pressure, and situational anxiety. Appellee




6.
takes medication for all of those issues. Regarding her positive test for Ecstasy, appellee

denied ever taking the drug, and testified that it was a false positive. Appellee also

testified regarding a photo of a marijuana bowl on her dresser taken by appellant.

Appellee denied that the marijuana bowl was hers, and testified that she does not smoke

marijuana. Appellee admitted that she did recently obtain a medical marijuana card, but

that she has not used it yet and only intends to take the medical marijuana through edibles

after the children have gone to sleep.

       {¶ 18} As to the children’s behavior, appellee testified that A.L. does not have any

behavioral problems, and that she discontinued the therapy sessions at Harbor when she

believed that the issue had been resolved. Appellee also testified that D.L. has been

diagnosed with ADHD and dyslexia, and has been prescribed medication. Appellee

further stated that an individualized education plan has been established for D.L., and he

has been making progress through that plan at school. Concerning tutoring, appellee

testified that she discontinued the tutoring because it was too far away, and she did not

feel that it was benefitting D.L. Appellee instead recently placed D.L. on a waiting list

for a reading interventionist, which she is paying for out of pocket at $50 per hour.

       {¶ 19} Turning to her relationship with S.H., appellee testified that she has been

with him since 2008, albeit with several bumpy patches. She testified that S.H. is her

best friend and main supporter, and insisted that there is no violence in her household.

       {¶ 20} Following appellee’s testimony, the matter was continued to April 21,

2017, for testimony from the guardian ad litem. The guardian ad litem testified that A.L.




7.
was doing well at school, and that she had no concerns. She also testified that D.L. was

making progress in school through the implementation of his individualized education

plan. She did, however, expect that appellee would obtain appropriate tutoring for D.L. if

it was determined that it was needed. Finally, she believed that D.L.’s diabetes was being

properly managed.

       {¶ 21} Regarding appellee’s drug use, the guardian ad litem expressed concern

with appellee’s potential use of medical marijuana, and would recommend against it.

The guardian ad litem was also concerned with appellee’s positive test result for Ecstasy,

and could not rule out that appellee had in fact taken the drug.

       {¶ 22} The guardian ad litem further testified that she had concerns as to the

parties’ ability to communicate effectively with each other, and she acknowledged that

S.H.’s presence made the situation more difficult.

       {¶ 23} Ultimately, the guardian ad litem recommended that the parties’ current

custodial arrangement remain the same, with appellant enjoying expanded visitation time.

       {¶ 24} Following the hearing, the magistrate met with the children for an

in camera interview. Thereafter, on May 5, 2017, the magistrate issued her decision

denying appellant’s motion to modify the allocation of parental rights and

responsibilities. The magistrate did find that appellant had established a change of

circumstances, but after examining the factors under R.C. 3109.04(F), determined that a

change in custody was not in the best interests of the children. In particular, the

magistrate reasoned that the children were very well-adjusted to their school




8.
environment, and appellant’s plan to change their schools would “cause at least some

initial disruption to the known careful and supportive attention each is receiving now.”

In addition, the magistrate noted the seriousness of appellee’s drug use—prescribed or

otherwise—and recognized that it did give her concern. However, the magistrate

determined that her concern was for unknown, potential consequences, and that the

evidence to date demonstrates that appellee’s prescribed medications have not impacted

her ability to parent the children appropriately.

       {¶ 25} Along with the order on appellant’s motion to modify the allocation of

parental rights and responsibilities, the magistrate also issued an order modifying

appellant’s child support obligations. In the child support order, the magistrate ordered

that appellee is entitled to claim the children’s dependent exemptions for tax purposes.

       {¶ 26} The trial court adopted the magistrate’s decision on May 8, 2017.

       {¶ 27} On May 18, 2017, appellant objected to the magistrate’s decisions,

requested that the proceedings be transcribed, and moved for an extension of time to

supplement his objections once the transcript has been filed. On May 25, 2017, the trial

court ordered the court reporter to “prepare the transcript of the March 7, 2017 and

April 21, 2017 proceedings.”

       {¶ 28} On August 16, 2017, appellant filed his supplemental objections to the

magistrate’s decision. Included therein was an objection to the magistrate’s

determination that appellee was entitled to the income tax exemptions.




9.
       {¶ 29} On October 2, 2017, the trial court entered its judgment overruling

appellant’s objections to the magistrate’s decision, and denying his motion to modify the

allocation of parental rights and responsibilities. The trial court stated that, after

conducting a de novo review of the objections, the record, the transcript of the hearings,

and the record of the in camera interview, it found that the evidence supported the

magistrate’s decision.

                                 II. Assignments of Error

       {¶ 30} Appellant has timely appealed the trial court’s October 2, 2017 judgment

entry, and now asserts four assignments of error for our review:

              I. The trial court’s designation of mother as residential parent and

       legal custodian of AL and DL is against the manifest weight of the

       evidence.

              II. The trial court erred, as a matter of law, by failing to conduct an

       independent review of all of the evidence presented to the magistrate.

              III. The trial court erred to the prejudice of father and DL in failing

       to determine that court-appointed counsel for DL was ineffective.

              IV. The trial court erred, as a matter of law, in allocating the tax

       exemptions to appellee pursuant to R.C. 3119.82.

                                         III. Analysis

       {¶ 31} In his first assignment of error, appellant contests the trial court’s

determination that it was in the children’s best interest for appellee to remain the




10.
residential parent and legal custodian. We review a trial court’s decision regarding a

motion for modification of the allocation of parental rights and responsibilities under an

abuse of discretion standard. Green v. Richards, 6th Dist. Wood No. WD-12-039, 2013-

Ohio-406, ¶ 17, citing Davis v. Flickinger, 77 Ohio St.3d 415, 674 N.E.2d 1159 (1997),

paragraphs one and two of the syllabus. An abuse of discretion connotes that the trial

court’s attitude was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 32} R.C. 3109.04(E)(1)(a) provides,

              The court shall not modify a prior decree allocating parental rights

       and responsibilities for the care of children unless it finds, based on facts

       that have arisen since the prior decree or that were unknown to the court at

       the time of the prior decree, that a change has occurred in the circumstances

       of the child, the child’s residential parent, or either of the parents subject to

       a shared parenting decree, and that the modification is necessary to serve

       the best interest of the child. In applying these standards, the court shall

       retain the residential parent designated by the prior decree or the prior

       shared parenting decree, unless a modification is in the best interest of the

       child and one of the following applies:

              (i) The residential parent agrees to a change in the residential parent

       or both parents under a shared parenting decree agree to a change in the

       designation of residential parent.




11.
              (ii) The child, with the consent of the residential parent or both

       parents under a shared parenting decree, has been integrated into the family

       of the person seeking to become the residential parent.

              (iii) The harm likely to be caused by a change of environment is

       outweighed by the advantages of the change of environment to the child.

The Ohio Supreme Court has summarized that R.C. 3109.04(E)(1)(a) “allows a court to

modify a prior decree allocating parental rights and responsibilities only if (1) ‘a change

has occurred in the circumstances of the child, the child’s residential parent, or either of

the parents subject to a shared parenting decree’ and (2) the modification is in the best

interest of the child.” Fisher v. Hasenjager, 116 Ohio St.3d 53, 2007-Ohio-5589, 876

N.E.2d 546, ¶ 21. Here, the trial court found that a change of circumstances occurred, so

we will focus our analysis only on the best interest prong.

       {¶ 33} When determining the best interests of the child, the trial court is guided by

R.C. 3109.04(F)(1), which states,

              (1) In determining the best interest of a child pursuant to this section,

       whether on an original decree allocating parental rights and responsibilities

       for the care of children or a modification of a decree allocating those rights

       and responsibilities, the court shall consider all relevant factors, including,

       but not limited to:

              (a) The wishes of the child’s parents regarding the child’s care;




12.
             (b) If the court has interviewed the child in chambers pursuant to

      division (B) of this section regarding the child’s wishes and concerns as to

      the allocation of parental rights and responsibilities concerning the child,

      the wishes and concerns of the child, as expressed to the court;

             (c) The child’s interaction and interrelationship with the child’s

      parents, siblings, and any other person who may significantly affect the

      child’s best interest;

             (d) The child’s adjustment to the child’s home, school, and

      community;

             (e) The mental and physical health of all persons involved in the

      situation;

             (f) The parent more likely to honor and facilitate court-approved

      parenting time rights or visitation and companionship rights;

             (g) Whether either parent has failed to make all child support

      payments, including all arrearages, that are required of that parent pursuant

      to a child support order under which that parent is an obligor;

             (h) Whether either parent or any member of the household of either

      parent previously has been convicted of or pleaded guilty to any criminal

      offense involving any act that resulted in a child being an abused child or a

      neglected child; whether either parent, in a case in which a child has been

      adjudicated an abused child or a neglected child, previously has been




13.
      determined to be the perpetrator of the abusive or neglectful act that is the

      basis of an adjudication; whether either parent or any member of the

      household of either parent previously has been convicted of or pleaded

      guilty to a violation of section 2919.25 of the Revised Code or a sexually

      oriented offense involving a victim who at the time of the commission of

      the offense was a member of the family or household that is the subject of

      the current proceeding; whether either parent or any member of the

      household of either parent previously has been convicted of or pleaded

      guilty to any offense involving a victim who at the time of the commission

      of the offense was a member of the family or household that is the subject

      of the current proceeding and caused physical harm to the victim in the

      commission of the offense; and whether there is reason to believe that

      either parent has acted in a manner resulting in a child being an abused

      child or a neglected child;

             (i) Whether the residential parent or one of the parents subject to a

      shared parenting decree has continuously and willfully denied the other

      parent’s right to parenting time in accordance with an order of the court;

             (j) Whether either parent has established a residence, or is planning

      to establish a residence, outside this state.




14.
       {¶ 34} In his brief, appellant focuses on two issues: (1) the management of D.L.’s

diabetes, and (2) appellee’s drug use, prescription or otherwise, and her relationship with

S.H. and his issues with violence and drug use.

       {¶ 35} Relative to the first issue, appellant argues that the trial court’s finding that

D.L.’s diabetes “is being properly managed” is not supported by the evidence where it is

clear that appellee allows D.L. to administer his own insulin without adult supervision,

resulting in the October 9, 2016 potential insulin overdose. We disagree. In this case, the

guardian ad litem testified that she has spoken with D.L.’s doctor, and has concluded

based on her conversations with him that D.L.’s diabetes was being properly managed.

Further, the guardian testified that while there is some concern that the October 9, 2016

incident occurred, there were no concerns that the one-time isolated incident caused any

harm. Thus, we find that, contrary to appellant’s position, the trial court’s finding that

D.L.’s diabetes is being properly managed is supported by the evidence.

       {¶ 36} As to the second issue, appellant asserts that the evidence presented during

the hearings reveals that the children could be subjected to drug use and violent outbursts

while in appellee’s care. Thus, he contends that the trial court abused its discretion in

finding that it was in the best interests of the children to remain with appellee. However,

the record reflects that the trial court considered the drug issues, but determined, in

conjunction with all of the other factors under R.C. 3109.04(F)(1), that the potential, yet

unrealized, consequences from appellee’s drug use were not enough to overcome the

reality that the children were doing well with appellee, were well-adjusted, and were




15.
making substantial progress in school. While we find that appellant’s concerns based

upon the evidence presented during the hearing are legitimate, we cannot say that the trial

court’s careful consideration and balancing of the R.C. 3109.04(F)(1) factors constituted

an abuse of discretion.

       {¶ 37} Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 38} In his second assignment of error, appellant argues that the trial court erred

in failing to review the whole record before the magistrate, in particular the in camera

interview, because the in camera interview was not transcribed until October 31, 2017, as

part of preparing the record for appeal. Notably, though, the in camera interview was

transcribed from an electronic recording of the interview. Further, the trial court stated in

its decision that it reviewed “the record of the Magistrate’s in camera interview of the

minor children.” Without evidence to the contrary, we must presume the regularity of the

proceedings, and thus presume that the trial court in fact listened to the electronic

recording of the in camera interview. See State v. Phillips, 74 Ohio St.3d 72, 92, 656

N.E.2d 643 (1995) (“[A] trial court’s proceedings are presumed regular unless the record

demonstrates otherwise.”).

       {¶ 39} Accordingly, appellant’s second assignment of error is not well-taken.

       {¶ 40} In his third assignment of error, appellant argues that he was prejudiced

because D.L. received ineffective assistance of counsel. Appellant asserts that counsel

was provided for D.L. because his desire to reside primarily with appellant conflicted

with the recommendation of the guardian ad litem. Appellant contends that counsel




16.
failed to advocate for D.L. in any way, in that counsel did not call any witnesses on his

behalf, nor did she meaningfully cross-examine any of the witnesses at the hearing.

       {¶ 41} The standard for a claim of ineffective assistance of counsel in a juvenile

proceeding is the same as that used in criminal cases. Jones v. Lucas Cty. Children Servs.

Bd., 46 Ohio App.3d 85, 86, 546 N.E.2d 471 (6th Dist.1988). To establish ineffective

assistance, appellant must satisfy the two-prong test developed in Strickland v.

Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). That is,

appellant must demonstrate that counsel’s performance fell below an objective standard

of reasonableness, and a reasonable probability exists that, but for counsel’s error, the

result of the proceedings would have been different. Id. at 687-688, 694. “The object of

an ineffectiveness claim is not to grade counsel’s performance. If it is easier to dispose

of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect

will often be so, that course should be followed.” Id. at 697.

       {¶ 42} We note at the outset that appellant has provided no support for the

proposition that he can raise a claim of ineffective assistance of counsel on behalf of his

child. Nevertheless, we do not need to reach that issue because even assuming that

appellant can properly raise the claim, appellant has failed to demonstrate any prejudice

from counsel’s allegedly deficient performance. Appellant does not identify, based on

the record, any questions that counsel should have asked or witnesses that counsel should

have called. Indeed, appellant has made no demonstration of how the results of the

proceeding would have been different had counsel been more active during the hearing.




17.
Therefore, because appellant has not satisfied the second prong of the Strickland test, we

hold that appellant’s claim on behalf of D.L. of ineffective assistance of counsel must

fail.

        {¶ 43} Accordingly, appellant’s third assignment of error is not well-taken.

        {¶ 44} Finally, in his fourth assignment of error, appellant argues that the trial

court erred when it allocated the tax exemptions for the children to appellee. We review

a trial court’s allocation of tax exemptions between parents under an abuse of discretion

standard. Eickelberger v. Eickelberger, 93 Ohio App.3d 221, 225-26, 638 N.E.2d 130

(12th Dist.1994).

        {¶ 45} R.C. 3119.82 provides, in pertinent part,

               Whenever a court issues, or whenever it modifies, reviews, or

        otherwise reconsiders a court child support order, it shall designate which

        parent may claim the children who are the subject of the court child support

        order as dependents for federal income tax purposes * * *. If the parties

        agree on which parent should claim the children as dependents, the court

        shall designate that parent as the parent who may claim the children. If the

        parties do not agree, the court, in its order, may permit the parent who is not

        the residential parent and legal custodian to claim the children as

        dependents for federal income tax purposes only if the court determines

        that this furthers the best interest of the children * * *. In cases in which

        the parties do not agree which parent may claim the children as dependents,




18.
       the court shall consider, in making its determination, any net tax savings,

       the relative financial circumstances and needs of the parents and children,

       the amount of time the children spend with each parent, the eligibility of

       either or both parents for the federal earned income tax credit or other state

       or federal tax credit, and any other relevant factor concerning the best

       interest of the children.

Ultimately, “the general rule is that the tax exemption may be awarded to a non-custodial

parent only when doing so serves the best interests of the child.” In re Taylor G., 6th

Dist. Lucas No. L-05-1197, 2006-Ohio-1992, ¶ 23, citing Bobo v. Jewell, 38 Ohio St.3d

330, 332, 528 N.E.2d 180 (1988).

       {¶ 46} In support of his assignment of error, appellant notes the income disparity

between himself and appellee. Further, he comments that appellee has another adult

living with her, S.H., to help pay for household expenses. Finally, he points out that

appellee has two other children whom she can claim for tax purposes. Appellant asserts

that if he were awarded the tax exemptions it would afford him the ability to purchase

more things for the children and to engage in more activities with them. Thus, he

concludes that it is in the children’s best interest to award him the tax exemptions, and

the trial court abused its discretion in awarding the exemptions to appellee.

       {¶ 47} Upon our review of the record, we hold that the trial court’s decision is not

an abuse of discretion. Despite appellant’s assertions on appeal, there was no evidence

presented at the hearing that being awarded the tax exemptions would allow him to




19.
engage in more activities or buy more things for the children. Instead, when asked about

the tax exemptions, appellant simply replied that they should be awarded to him because

appellee has two other children and has S.H. living with her. Notably, we do not doubt

appellant’s position that being awarded the tax exemptions would be financially helpful

to him, and could provide opportunities to do more things with his children. However,

because the issue was only very briefly addressed during the hearing and there was no

real evidence presented on the matter, we cannot say that the trial court abused its

discretion in maintaining the status quo and awarding the tax exemptions to appellee as

the custodial parent.

       {¶ 48} Accordingly, appellant’s fourth assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 49} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Lucas County Court of Common Pleas,

Juvenile Division, is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




20.
                                                                     C.L. v. S.M.
                                                                     C.A. No. L-17-1271




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Thomas J. Osowik, J.                                      JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




21.